337 F.2d 842
Theresa M. RICHARDSON, Appellant,v.Alfred Morinobu KUBOTA, Appellee.
No. 9485.
United States Court of Appeals Fourth Circuit.
Argued September 28, 1964.
Decided October 5, 1964.

William L. Jacobs, Parkersburg, W Va., for appellant.
Robert Evans Stealey (Fred L. Davis, Parkersburg, W. Va., and McDougle, Davis, Stealey & Morris, Parkersburg W. Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, and FAHY and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
The plaintiff-appellant drove her automobile at a speed of 40 to 50 miles per hour. The defendant, driving behind her, noticed her erratic course, weaving from side to side. The plaintiff admitted that she may have dozed. As she approached a bridge she left the paved portion of the highway, entered on to the shoulder and, after continuing thereon for a time, seemed to be preparing to make a right turn into a gravel road intersecting the main highway on the right. However, she continued along the shoulder and rammed into the concrete abutment of the bridge. The impact swung plaintiff's automobile in a clockwise direction athwart the defendant's path, and the two vehicles then collided.


2
The District Court, 234 F. Supp. 856, upon the depositions of the parties, gave summary judgment for the defendant. We affirm upon the memorandum opinion of the court.


3
Affirmed.